 

 

 

 

 

 

 

PUSBC SDNY
UNITED STATES DISTRICT COURT DOCUMENT PILE!
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY
nanan nena x DOC He el
ROSS JACKSON and THE GARY A, : : DATE FL AD. 72 ae
ZEBROWSKI LIVING TRUST, : 3 :
Plaintiffs,
-against- : No. 17 Civ. 05276 (JFK)

ORDER
HARVEST CAPITAL CREDIT

CORPORATION and CHRISTLAS
ACQUISITIONS, LLC,

Defendants.

JOHN F. KEENAN, United States District Judge:

Oral argument will be heard on January 14, 2020 at 11:15

a.m. in Courtroom 20-C. Each side will have a total of 30

minutes to argue all of the motions referenced in the Court’s
March 25, 2019 scheduling order (ECF No. 90).

SO ORDERED .

Dated: New York, New York
December 30, 2019

John F. Keenan
nite States District Judge

 
